Title: John Adams to Abigail Adams, 16 January 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Bilbao January 16. 1780

We arrived here, last night, all alive, but all very near sick with violent Colds taken on the Road for Want of comfortable Accommodations.
I was advised, on all Hands to come by Land rather than wait an uncertain Time for a passage by sea. But if I had known the Difficulties of travelling, in that part of Spain which I have passed through I think I should not have ventured upon the Journey.

It is vain to attempt a Description of our Passage. Through the Province of Gallicia, and again when We came to that of Biscay, We had an uninterupted succession of Mountains; thro that of Leon and the old Castile, constant Plains. A Country, tolerably good, by Nature, but not well cultivated.
Through the whole of the Journey the Taverns were inconvenient to Us, because there are no Chimneys in their Houses and We had cold Weather. A great Part of the Way, the Wretchedness of our Accommodation exceeds all Description.
At Bilbao, We fare very well, and have received much Civility from Mr. Gardoqui and sons as We did at Ferrol and Corunna from Mr. Detournelle and Mr. Lagoanere.
I wish I could send you, some few Things for the Use of the Family from hence, but the Risque is such that I believe, I had better wait untill We get to France.
I have undergone the greatest Anxiety for the Children, thro a tedious Journey and Voyage. I hope their Travels will be of Service to them, but those at home are best off. My Love to them.

Adieu, Adieu,
John Adams

